MEMORANDUM **
Luis Manuel Reyes Arellano, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s (“U”) decision denying his application for cancellation of removal and denying a continuance. We dismiss the petition for review.
We lack jurisdiction to review Reyes Arellano’s contention that the I J’s denial of a continuance deprived him of due process because he failed to raise that issue before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (noting that due process challenges that are “procedural in nature” must be exhausted).
Reyes Arellano’s motion for submission of the case without oral argument is denied as moot.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.